Exhibit 10.7

 

ASSIGNMENT AND AGREEMENT REGARDING CONSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AND AGREEMENT is made and executed to be effective as of January
18, 2019 by and among Airco, LLC, a North Carolina limited liability company
("Consignee"), AIRCO 1, LLC, a Delaware limited liability company ("Borrower")
and Minnesota Bank & Trust, a Minnesota state banking corporation, in its
capacity as collateral agent (in such capacity the “Collateral Agent”) for the
benefit of itself and for the ratable benefit of the “Lenders” as hereinafter
defined.

 

WITNESSETH:

 

WHEREAS, PARK STATE BANK, a Minnesota state banking corporation (“PSB”),
MINNESOTA BANK & TRUST, a Minnesota state banking corporation (“MBT”; and
together with PSB and their respective successors and assigns being sometimes
collectively referred herein as the “Lenders” and individually as a “Lender”)
and Borrower have entered into a Loan Agreement dated as the date hereof (as
amended, modified, replaced or restated from time to time, the "Loan Agreement";
capitalized terms not otherwise defined herein being used herein as therein
defined) pursuant to which Lenders have severally agreed to make a term loan
(the “Loan”) to Borrower in the aggregate amount of up to TWO MILLION FIVE
HUNDRED THOUSAND AND NO/100THS DOLLARS ($2,500,000) to finance the acquisition
of a used Boeing 737-700 airframe bearing manufacturer serial number 30741 to be
disassembled and sold as parts by the Borrower (the “Airframe”); and

 

WHEREAS, in accordance with the Loan Agreement, Borrower delivered to PSB a Term
Note in the amount of $2,100,000 and to MBT a Term Note in the amount of
$400,000 (collectively, the "Notes"), which are secured by, among other
instruments, a Security Agreement dated of even date hereof (the "Security
Agreement"), pursuant to which Borrower has granted a security interest in all
of its now owned and hereafter acquired personal property to the Collateral
Agent, for the benefit of itself and for the ratable benefit of the Lenders; and

 

WHEREAS, Consignee and Borrower entered into that certain Consignment Agreement,
dated as of January 2, 2019 (the "Consignment Agreement"), pursuant to which
Consignee agreed to warehouse, overhaul, recertify and sell certain aircraft
parts from the Airframe (the “Parts”) on behalf of the Borrower.

 

WHEREAS, a true, correct and complete copy of the Consignment Agreement is
attached hereto as Exhibit A; and

 

WHEREAS, Lenders will not advance funds pursuant to the Loan Agreement unless
this Assignment and Agreement is executed; and

 

WHEREAS, Consignee and Borrower each desire to execute this Assignment and
Agreement, in accordance with the terms and provisions hereof, in order to
induce Lenders to advance funds pursuant to the Loan Agreement.

 

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
contained herein, and for the additional consideration of Ten and No/100ths
Dollars ($10.00), the receipt and sufficiency of which are hereby acknowledged
by Consignee and Borrower, the parties hereto hereby agree as follows:

 

1.      Borrower hereby assigns its rights and interests in, under and pursuant
to the Consignment Agreement to Collateral Agent as security for Borrower's
obligations to Lenders and the Collateral Agent pursuant to the Loan Agreement,
the Note and the Security Agreement.

 

2.      If an Event of Default does occur under the Loan Agreement and is
continuing, then Collateral Agent may, at its option, by written notice to
Consignee, take over Borrower's position as “Consignor” under the Consignment
Agreement. In such event, Collateral Agent shall have all of the rights of
Borrower under the Consignment Agreement, and Consignee shall continue to
perform under the terms of the Consignment Agreement on behalf of Collateral
Agent, and shall continue to warehouse, overhaul, recertify and sell the Parts
as provided in the Consignment Agreement, as if Collateral Agent were originally
a party thereto as Consignor.

 

3.      Collateral Agent's taking over of Borrower's position as Consignor under
the Consignment Agreement shall be preceded by at least three (3) Business Days'
(as that term is defined in the Loan Agreement) prior written notice to
Consignee. Notwithstanding anything in the Consignment Agreement to the
contrary, in no event shall Collateral Agent have any obligation to perform any
of Borrower's obligations under the Consignment Agreement unless and until
Collateral Agent delivers such notice to Consignee.

 

4.      Borrower and Consignee shall not cause the Consignment Agreement to be
modified or amended, and Borrower shall not waive any of its rights under the
Consignment Agreement without, in either case, the prior written consent of
Collateral Agent. Consignee shall not terminate, or accept termination of, the
Consignment Agreement without giving at least thirty (30) days' prior written
notice to Collateral Agent. Collateral Agent, upon receipt of such notice, shall
have the right, but not the obligation, at its option, to cure the grounds
asserted by Consignee for termination of the Consignment Agreement. The
Consignment Agreement shall not be terminated by Consignee while Collateral
Agent is promptly, diligently and actively prosecuting such a cure, provided
that Consignee shall not be obligated to continue to perform work under the
Consignment Agreement during the cure period unless Collateral Agent has agreed
to pay for such performance. Borrower shall not terminate, or accept termination
of, the Consignment Agreement without Collateral Agent's prior written consent.

 

5.      In the event Collateral Agent does take over Borrower's position as
Consignor under the Consignment Agreement, all payments to be made thereunder
shall be subject to all of the requirements and prerequisites to advances and
disbursements, if any, set forth in the Loan Agreement of even date therewith
referred to therein.

 

6.      In addition, Borrower hereby grants to Collateral Agent a security
interest in Borrower's right, title and interests in, to and under the
Consignment Agreement, if and to the extent that a security interest may be
granted therein under the Minnesota Uniform Commercial Code, and Borrower
acknowledges that Collateral Agent shall have all of the rights and remedies
with respect thereto provided for by the Minnesota Uniform Commercial Code, in
addition to the other rights and remedies herein granted to Collateral Agent, in
the event of the occurrence of an event of default under the Loan Agreement.

 

2

--------------------------------------------------------------------------------

 

 

7.      In consideration of the Lenders’ making the Loan to Borrower, Consignee
hereby grants to Collateral Agent a security interest, for the benefit of itself
and for the ratable benefit of the Lenders, in Consignee's right, title and
interests in, to and under any and all subcontracts, purchase orders and other
agreements now or hereafter executed by Consignee and related to the Parts, and
Consignee acknowledges that Collateral Agent shall have all of the rights and
remedies with respect thereto provided for by the Minnesota Uniform Commercial
Code, in addition to the other rights and remedies herein granted to Collateral
Agent, in the event of the occurrence of an event of default under the Loan
Agreement.

 

8.      Subject to the provisions hereof, this Assignment and Agreement shall be
binding upon Borrower, Consignee and their successors and assigns, and shall
inure to the benefit of Collateral Agent, its successors and assigns. Collateral
Agent may assign its rights under this Assignment and Agreement, without the
consent of Consignee or Borrower, but neither Consignee nor Borrower may assign
its obligations under the Consignment Agreement or under this Assignment and
Agreement without the prior written consent of Collateral Agent.

 

9.      Any notice required or permitted to be given by any party hereto to any
other party thereto under the terms of this Assignment and Agreement shall be
deemed to have been given on the date the same is deposited in the United States
mail, registered or certified, return receipt requested, postage prepaid,
addressed to the party to which the notice is to be given at the following
address for it:

 

If to Consignee:

Airco, LLC

 

1853 S. Eisenhower Ct.  

Wichita, KS 67209

 

Attention:   Chuck Kingsley

   

If to Borrower:

AirCo 1, LLC

 

5930 Balsom Ridge Road  

Denver, North Carolina 28037

 

Attention:  Candice Otey

   

If to Collateral Agent:

Minnesota Bank & Trust

 

9800 Bren Road East, Suite 200

 

Minnetonka, MN  554343

 

Attention:  Eric P. Gundersen, SVP

 

or to such other address as any such party may specify for itself in a written
notice given by such party to the other parties hereto not less than ten (10)
days prior to the effective date of said address change.

 

3

--------------------------------------------------------------------------------

 

 

10.      This Assignment and Agreement may be executed in as many counterparts
as may be deemed necessary or convenient, and by the different parties hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
instrument. Delivery of a counterpart hereof, or a signature page hereto, by
facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed original counterpart thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed as of the day and year first above written.

 

 

 

AIRCO, LLC,

a North Carolina limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

Chuck Kingsley

 

  Its: Chief Operating Officer              

Consignee

 

 

 

 

MINNESOTA BANK & TRUST,

a Minnesota state banking corporation

 

 

 

 

 

 

By:

 

 

  Its Senior Vice President               Collateral Agent  

 

 

 

AirCo 1, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  

Chuck Kingsley

 

 

Its:

Vice President

 

            Borrower  

 

 

[Signature Page to Assignment and Agreement]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

CONSIGNMENT AGREEMENT

 

[see attached]

 

 